The defendant was convicted, upon a jury verdict, of manslaughter in the first degree. On April 15, 2002, he was sentenced to a determinate term of 20 years imprisonment. On June 12, 2009, while the defendant was still incarcerated and serving the original sentence, the Supreme Court resentenced him to the same prison term, but with the term of 20 years imprisonment to be followed by a five-year period of postrelease supervision.
Under the circumstances of this case, there is no merit to the defendant’s contentions that the resentence violated the prohibition against double jeopardy and his due process rights because he had a legitimate expectation in the finality of his sentence (see People v Williams, 81 AD3d 756 [2011]; People v Tillman, 74 AD3d 1251 [2010]; cf. People v Williams, 14 NY3d 198 [2010], cert denied 562 US —, 131 S Ct 125 [2010]).
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.E, Dillon, Balkin and Miller, JJ., concur. .